                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN 0I51RICT OF WISCONSIN

BRANDON D. HARRIS,

         Plaintiff,
                                                          Case No. 17-cv-570-jdp
   'V.

CAPTAIN TR111, JOSHUA MASON,
JIMMY MITCHIE, JAMES WEDDIG AND
BRIAN FOSTER,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing plaintiff Brandon D. Harris' claims against Captain Tritt, Brian

Foster, Jimmy Mutchie and James Weddig;

         IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor

of defendant Joshua Mason in accordance with the jury's verdict.



Approved as to form this HP/day of April, 2019.



Jam s D. Peterson
District Judge


-7,3-EL4C
Peter Oppeneer, Cler of Court                                Date
